Name: Council Regulation (EEC) No 1227/88 of 3 May 1988 extending the date of validity of Regulation (EEC) No 3/84 introducing arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  international trade;  trade policy
 Date Published: nan

 6. 5. 88 No L 118/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1227/88 of 3 May 1988 extending the date of validity of Regulation (EEC) No 3/84 introducing arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States the Commission has expressed to the Council its intention of sending the latter a proposal to extend the facilities granted by Regulation (EEC) No 3/84 ; whereas it seems appropriate, pending the adoption of that proposal, to extend the period of validity of the said Regulation until 30 June 1989, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3/84 of 19 December 1983 introducing arrangements for movement within the Community of goods sent from one Member State for temporary use in one or more other Member States ('), as supplemented by Regulation (EEC) No 1 568/84 (2), and in particular the third subparagraph of Article 16 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3/84 has been applicable since 1 July 1985 ; whereas, in accordance with Article 17 of that Regulation, the Commission must submit a report to the Council on the application of the arrangements for movement within the Community based on information supplied by the Member States, before the expiry of a period of three years from the aforementioned date ; Whereas, on the basis of that report, which the Commission presented to the Council on 16 March 1988, HAS ADOPTED THIS REGULATION : Article 1 In Article 16 of Regulation (EEC) No 3/84, the third subparagraph is replaced by the following : 'It shall be applicable until 30 June 1989 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1988 . For the Council The President M. BANGEMANN (') OJ No L 2, 4. 1 . 1984, p . 1 . O Oj No L 151 , 7. 6 . 1984, p. 5.